


Exhibit 10.04

 

CITI

CONTRACT OF EMPLOYMENT

 

To:

Mr Alberto Verme

 

 

Address:

Citigroup

 

 

 

 

 

 

From:

Citigroup Global Markets Ltd (the “Company”)

 

 

Of:

Citigroup Centre

 

33 Canada Square

 

London

 

E14 5LB

 

 

Date:

Tuesday 23 March 2010

 

The contractual terms and conditions of your employment with the Company are in
accordance with and subject to this contract of employment (the ‘‘Contract’’)
and section 2 of the Citi Employee Handbook.  The remaining conditions
(non-contractual) are set out in the relevant compliance documentation and any
other Company rules and procedures applicable to you, including those set out in
the Citi Employee Handbook, as any or all of the aforementioned may be amended
from time to time. Where the contents of the Citi Employee Handbook, and the
Contract are in conflict, your Contract will take precedence.

 

Upon signing this Contract your US Contract dated 10 May 1994 and assignment
letter dated 9 June 2008 and all expatriate arrangements as set out in that
assignment letter will cease.

 

1.              Commencement Date

 

Your employment with the Company commenced on 1 January 2010.

 

2.              Statutory Continuity of Employment

 

Your period of employment with Citi commencing on 10 May 1994 counts as part of
your period of continuous employment with the Company.

 

3.              Job Title

 

Your job title is Regional Co-Chief Executive Officer and you will be expected
to perform all such acts and duties as may be required of you. Your normal
duties are set out in Appendix A to this Contract. These duties are to be
carried out legally, diligently and in accordance with the Company’s codes of
conduct, policies and procedures in force from time to time, particularly those
related to any compliance and regulatory aspects of your function. The Company
operates a policy of job flexibility and may, at its discretion, require you to
perform additional or other duties, not within the scope of your normal
responsibilities.

 

Your reporting line is to Vikram Pandit and your HR Business Partner is John
Harker.

 

4.              Location

 

a)              You will initially be based at the Citigroup Centre, Canada
Square, Canary Wharf, London, E14 5LB. The Company reserves the right at any
time to require you to work

 

--------------------------------------------------------------------------------


 

or be based (whether temporarily or permanently) at any location within the
London area. The London area is defined as any location within a ten mile radius
of Charing Cross. The Company will give you reasonable notice of any permanent
requirement to move work location.

 

b)             You may be required to travel and work within the United Kingdom
and/or overseas in order to fulfil the duties of your employment. Further,
during your employment the Company reserves the right to require you to work
outside the UK for a period (or periods) which could exceed one month.

 

c)              The Company also reserves the right to second you on reasonable
notice for any length of time to any Associated Company and to require you to
relocate to the premises of such Associated Company for the duration of the
secondment.

 

5.              Normal Working Hours

 

a)              You will devote a minimum of 20 hours per week on an annualised
basis to your employment and the performance of your duties under this Contract.

 

b)             You shall work such additional hours as may be necessary or
appropriate to carry out your duties or as the needs of the business dictate.
You shall not be entitled to receive any additional remuneration for work
outside your minimum hours.  You acknowledge that you have unmeasured working
time for the purposes of Regulation 20 of the Working Time Regulations 1998.

 

c)              The Company shall review the time spent on your duties under
this Contract at or around each financial year end or at such other intervals as
the Company may determine and the Company may adjust up or down the time you are
deemed to have spent and/or are required to spend on your duties under this
Contract and/or the salary and/or any Discretionary Incentive and Retention
Award in respect of such duties or take such other actions as it may consider
appropriate accordingly.

 

6.              Salary

 

a)              Your salary of £153,800 per annum will normally be paid on the
17th of each month by credit transfer into your bank/building society account,
provided this account is acceptable to the Company. Your salary is currently
paid two weeks in advance and two weeks in arrears.

 

b)             For the purposes of Part II of the Employment Rights Act 1996 and
otherwise you hereby consent to the deduction of any sums owing by you to the
Company or any Associated Company at any time from your salary or any other
payment or payments due from the Company. This includes without limitation any
sums under clause 15 below.  You hereby also agree to make immediate payment of
any sums owed by you to the Company or any Associated Company upon demand.

 

7.              Records

 

You shall keep daily time sheets or such other records as the Company may
request from time to time indicating the time you have spent performing your
duties under this Contract each day and you shall ensure that your diary
entries, email correspondence and notes of telephone calls held in connection
with the performance of your duties under this Contract are filed and maintained
together.

 

8.              Benefits

 

You will be entitled to the following benefits:

 

--------------------------------------------------------------------------------


 

a)              Reasonable assistance, as determined by the Company, from the
Company’s global tax advisors in preparing UK tax returns for the first two UK
tax years of your employment under this Contract.

 

b)             Standard Medical Cover under the BUPA Medical Scheme (or such
other scheme as the Company may provide) subject to the terms and conditions of
the insurer from time to time.

 

You will be responsible for all applicable taxes on the above.

 

You will be reimbursed for expenses incurred in connection with the necessary
performance of your duties under this Contract in accordance with the Company’s
expense policies and procedures from time to time. You should only reclaim
expenses wholly incurred in the necessary perfomance of your duties in respect
of this Contract.

 

9.              Awards

 

a)              Discretionary Incentive and Retention Award

 

You may be eligible to receive a discretionary incentive and retention award (an
‘‘award’’) in respect of your employment under this Contract. The amount of any
award, the form of any award and any vesting or other conditions attaching to
any award will be entirely at the Company’s discretion. The terms and conditions
applicable to any such award may include all or part of the award being
delivered in the form of shares under the Capital Accumulation Program or
similar stock award program (‘‘CAP’’), subject at all times to the terms and
conditions of CAP then in effect which will include, but not be limited to,
vesting conditions and cancellation provisions. The extent of any deferrals into
CAP or similar stock award programs will be totally at Citi’s discretion and
need not be the same as for other employees of the Company or any Associated
Company. Any award, if granted, will be delivered on a date appointed by the
Company (‘‘the Payment Date’’). No award will be granted if:

 

i)      you are not in employment with the Company at the Payment Date; or

 

ii)     you have given notice of termination of employment with the Company for
any reason on or before the Payment Date (even if such notice of resignation or
termination expires after the Payment Date); or

 

iii)    you have received notice of termination of employment from the Company
for any reason, on or before the Payment Date, even if such notice of
termination expires after the Payment Date.

 

b)             Capital Accumulation Program

 

The Capital Accumulation Program (CAP) is a discretionary incentive and
retention award program that provides eligible employees with deferred or
restricted shares of Citigroup Inc. common stock (CAP shares). Any award in
respect of your employment under this Contract as provided for or referred to
herein may be granted by Citigroup Inc. under the terms of CAP or other stock
award program then in effect which will include but not be limited to vesting
conditions and cancellation provisions. Generally, CAP shares are distributed as
soon as reasonably practicable after the end of the applicable vesting period,
provided the participant remains continuously employed by the Company, Citigroup
Inc. or a participating subsidiary of Citigroup Inc. throughout the applicable
vesting period and/or upon satisfaction of other conditions specified in the
applicable award documentation. A prospectus and detailed information about the

 

--------------------------------------------------------------------------------


 

CAP award will be made available by Citigroup Inc. in respect of any particular
award in respect of your employment under this Contract.

 

c)              Approval by Citigroup

 

It is agreed and understood that any award in respect of your employment under
this Contract denominated in Citigroup shares shall be awarded pursuant to a
stock incentive plan maintained by Citigroup for such purposes and that the
proposed award will be subject to the approval of the Personnel and Compensation
Committee of the Board of Directors of Citigroup Inc., or such other committee
responsible for administering the plan (the ‘‘Committee’’). Subject to the
applicable stock incentive plan, the Committee shall have discretion to adjust
the terms of awards as necessary in order to comply with tax or regulatory
requirements or as otherwise deemed necessary by the Committee.

 

d)             Miscellaneous

 

This clause is not a promise or guarantee of employment with the Company or any
Associated Company for any definite period of time. This clause is not intended
to create or constitute a fixed term contract of employment and does not affect
the Company’s right to terminate your employment at any time.

 

This clause should not be construed as a guarantee that any bonus, incentive,
stock or retention awards will be paid to you in connection with your employment
with the Company.

 

It is agreed and understood that if awards (whether CAP, equity, stock option or
any other) are granted for several successive years in respect of your
employment with the Company, this shall not be construed as constituting or
creating an obligation upon the Company or any Associated Company to provide
similar or other awards in future years.

 

10.       Holidays and Holiday Pay

 

a)              The Company’s holiday year runs from 1st January to 31st
December inclusive. Your core annualised holiday entitlement, as set out in the
Citi Employee Handbook, is 13 days.

 

b)             On termination of your employment, you will be entitled to
holiday pay in lieu of your accrued, untaken core holiday entitlement, but for
complete months of service only. If you have taken core holiday in excess of
your accrued entitlement, the Company may deduct a day’s holiday pay for each
excess day taken from any sums owed to you by the Company or any Associated
Company or require you to repay such an amount.

 

c)              In addition to your core holiday entitlement you shall be
entitled to a paid day off on any UK bank holiday which falls on a day on which
you would otherwise perform your duties under this Contract (and in the event of
no UK bank holidays falling on such days you shall be entitled to one day of
paid holiday in addition to your core entitlement).

 

--------------------------------------------------------------------------------


 

d)             Holiday pay will be calculated at your basic rate of pay on the
basis of a 260 working day year (pro rated where necessary). All holiday pay
will be subject to normal deductions.

 

11.       Sickness and Sick Pay

 

The conditions relating to sickness and Citi’s discretionary, non-contractual
sick pay are set out in the Citi Employee Handbook. The Company reserves the
right to withdraw, vary and replace these benefits from time to time.

 

12.       Retirement and Pension

 

a)              The company’s normal retirement age is 65.

 

b)             Your employment will therefore terminate automatically on the
date of your 65th birthday, subject to any request you may make to extend your
employment beyond the normal retirement age and the Company granting that
request, in accordance with the Company’s Retirement Policy. The Company’s
Retirement Policy does not affect the Company’s right to terminate your
employment in accordance with your terms and conditions of employment for
reasons other than retirement. The Company’s Retirement Policy is available on
the HR Intranet and may be amended from time to time.

 

c)              You will be enrolled automatically as a member of the Citi (UK)
Pension Plan, subject to the rules of that Plan, including the employer’s power
to amend, close or terminate the Plan. Key features of the Plan are outlined in
the enclosed document. Further details are set out in the Citi (UK) Pension Plan
Handbook, which you will receive shortly after joining under separate cover.The
Plan is not contracted out under the Pension Schemes Act 1993 and a
contracting-out certificate will not apply to your employment. If you wish to
opt out of the Plan you will need to complete the necessary form, which will be
sent to you with the Handbook. Please note that as the Plan operates on an
automatic enrolment basis you will need to inform the Company if you have or
intend to register with Her Majesty’s Revenue & Custom’s (HMRC) for Enhanced
Protection prior to your start date. Failure to notify the Company prior to your
start date may lead to your Enhanced Protection being invalidated.

 

d)             The Company facilitates employee contributions to a Stakeholder
pension arrangement in accordance with legislative requirements, our current
designated provider is Legal and General. Further details can be obtained by
contacting the Citi Benefits Team.

 

13.       Notice

 

a)              Your employment may be terminated by either party giving to the
other written notice of 3 months.

 

b)             If you fail to give any notice to the Company or give the
incorrect notice, the Company shall not pay you the salary you would have been
entitled to during the unworked notice period. In the event that you are paid
salary in these circumstances, for all or for a portion of any unworked notice
period, the Company reserves the right to require immediate repayment of such
sum.

 

c)              The Company may, by written notice to you, elect to pay salary
in lieu of notice in respect of all or any unworked period of notice. The
Company also reserves the right to place you on garden leave during your notice
period.

 

--------------------------------------------------------------------------------


 

d)             During your garden leave period, you may be required by the
Company, at its discretion to:

 

i)                 Perform no duties or to perform different duties for some or
all of the duration of the notice period; and/or

 

ii)              refrain from contacting any employees or consultants or actual
or potential customers or clients of the Company or any Associated Company
without the prior written agreement of the Company; and/or

 

iii)           not enter all or any premises of the Company or any Associated
Company; and/or

 

iv)          return to the Company all documents and other materials (including
copies) which are in your possession or control and which belong to or have been
entrusted to the Company or any Associated Company.

 

During any period of garden leave, you shall continue to owe a duty of utmost
good faith to the Company and shall remain bound by the terms and conditions of
your employment and, in particular, the “Restrictions During Employment” clause.

 

e)              The Company reserves the right to terminate your employment,
without notice or salary in lieu of notice, in appropriate circumstances.
Appropriate circumstances include, but are not limited to:

 

i)                 situations of gross misconduct warranting summary dismissal,
gross incompetence and gross negligence;

 

ii)              failure to comply with all the conditions in respect of your
work permit or other documentation entitling you to work in the U.K. during your
employment with the Company;

 

iii)           withdrawal of registration and/or approval requirements from the
FSA or any other regulatory body;

 

14.       Obligations Relating To Termination

 

a)              Upon the termination of your employment, you will return to the
Company all Citi property which is in your possession or under your control and
without you or anyone on your behalf keeping copies or downloading data or
otherwise replicating the returned property in any medium. Where it is not
possible to return data held on your own personal equipment then all reasonable
steps should be taken to destroy or delete such data.

 

b)             After termination of your employment, you will not make any
adverse, untrue or misleading statement about any company within the group or
its officers or employees.

 

15.       Tax

 

a)              The Company gives no warranty as to whether or to what extent
income tax or employee national insurance contributions or any other payroll
taxes or social security payments are lawfully payable in respect of the salary
and/or benefits including any incentives or awards provided to you under this
Contract or in connection with your employment under this Contract and you will
be solely responsible for any such income tax and/or employee national insurance
contributions which arise for payment

 

--------------------------------------------------------------------------------

 

except to the extent that the Company has made or does make an actual deduction
in respect of such liability.  Further you indemnify the Company and any
Associated Company in respect of any assessments determination or demands levied
or made by HM Revenue and Customs and/or the Contributions Agency and/or any
other relevant authority, in respect of such liability and any interest charges
or penalties arising in respect of it together with any costs and expenses
incurred by the Company or any Associated Company in dealing with any
assessment.

 

16.       Confidential Information

 

a)     You shall not, either during your employment (save in the proper
performance of your duties) or after the termination of your employment, make
use of or communicate to any person or organisation, and shall use your
reasonable endeavours to prevent the unauthorised use, publication or disclosure
of, any trade secrets or other confidential information of or relating to the
Company or any Associated Company which you may have acquired whilst in the
employment of the Company or any Associated Company.

 

b)    For the purposes of this Contract, confidential information shall include,
but shall not be limited to:-

 

i)                 the identity of potential clients and/or customers, including
confidential information relating to any such potential clients or customers;

 

ii)              the identity of customers, agents, vendors, distributors,
suppliers, investors, issuers, clients, distributors or employees dealing with
or through the Company and/or any Associated Company, including confidential
information relating to any of them;

 

iii)           customer lists, sales and marketing information, sales targets,
sales forecasts, sales policies, sales figures, market share statistics,
marketing surveys and/or reports, marketing research and/or marketing methods
and strategies of or relating to the Company and/or any Associated Company;

 

iv)          terms of trading, costings, prices, pricing structures of or
relating to the Company and/or any Associated Company;

 

v)             confidential information relating to commercial relationships
and/or negotiations of the Company and/or any Associated Company;

 

vi)          confidential financial information relating to the Company and/or
any Associated Company;

 

vii)       information relating to confidential transactions of the Company
and/or any Associated Company;

 

viii)    research plans and/or projects, research results, development plans
and/or projects and/or business plans relating to the Company and/or any
Associated Company;

 

ix)            formulae, designs, specifications, drawings, data and/or flow
charts belonging or relating to the Company and/or any Associated Company;

 

x)               confidential information relating to the design and/or
manufacture and/or composition and/or use of any products and/or processes of
the Company and/or any Associated Company;

 

--------------------------------------------------------------------------------


 

xi)            confidential information relating to the provision of any
services by the Company and/or any Associated Company and/or to any quality
control testing and/or certification procedures adopted or followed by the
Company and/or any Associated Company’s business;

 

xii)         the intellectual property of the Company and/or any Associated
Company.

 

c)              The obligations contained in this clause shall continue to apply
after the termination of your employment with the Company without limit in point
of time but shall not apply to information ordered to be disclosed by a court or
otherwise required to be disclosed by law or by the requirements of any
regulatory or other authority to which the Company or any other Associated
Company is subject or to information which is (otherwise than through your
breach of this clause) available to the public generally.

 

d)             This clause is not intended to prevent you from exercising your
rights pursuant to the Public Interest Disclosure Act 1998 or equivalent
legislation.

 

e)              In the course of your employment or by reason of services
rendered for or offices held in any other company you may obtain knowledge of
the trade secrets or other confidential information of a company other than the
Company. You hereby agree that you will, at the request and cost of the Company,
enter into a direct agreement or undertaking with such other company whereby you
will accept restrictions corresponding to the restrictions herein contained (or
such of them as may be appropriate in the circumstances) relating to such
products and services and such area and for such period as such company may
reasonably require for the protection of its legitimate interests.

 

17.       Restrictions During Employment

 

Throughout your employment with the Company, you agree to comply with the
following obligations, without prejudice to any fiduciary duty or implied
contractual duty of fidelity to which you might otherwise be subject apart from
this clause:-

 

a)              you will use your best endeavours to promote and protect the
interests of the Company or any Associated Company, and will not take any action
which harms or is intended to harm the interests of the Company or any
Associated Company;

 

b)             subject as provided below in this Clause 17(b) during your
working hours under this Contract and at such other times as may reasonably be
required of you, you shall devote the whole of your time and attention to the
affairs of the Company. You shall not undertake any work or employment, other
than for the Company during your hours of work under this Contract and may not,
without the prior written consent of the Company, undertake any work or
employment for, or be interested or concerned either directly or indirectly in,
any other business or organisation whether during or outside your hours of
work.  In the event of consent being given the Company reserves the right to
withdraw such consent at its discretion at any time.  Nothing in this Contract
will prevent you from working for Citibank, N.A., UAE in accordance with the
terms and conditions of your employment letter with Citibank, N.A., UAE signed
on or around the date of this Contract.

 

c)              you shall not directly or indirectly take any steps to set up a
business, organisation or undertaking which will be the same as or similar to
and/or will compete with the business of the Company or any Associated Company;

 

d)             you shall not take any steps to encourage any employee of the
Company or any Associated Company to leave the employment of any such company
(whether

 

--------------------------------------------------------------------------------


 

immediately or in the future) with a view to being employed or engaged by, or
interested or concerned in, any business, organisation or undertaking which is
or will be the same as or similar to the business of the Company or any
Associated Company and/or which competes or will compete with the business of
the Company and/or any Associated Company;

 

e)              you shall not take any steps to encourage any actual or
potential customer, client, agent or supplier of the Company and/or any
Associated Company to:-

 

i)                 cease or refrain from doing business with the Company and/or
any Associated Company (whether immediately or in the future), either generally
or in respect of any particular transaction; and/or

 

ii)              place any business (whether immediately or in the future) with
any business, organisation or undertaking competing with the business of the
Company or any Associated Company.

 

18.       Obligations During Employment

 

a)              Your role may be subject to authorisation and approval
requirements from the FSA or any other regulatory body. Your continued
employment under this Contract is subject to your obtaining and maintaining the
appropriate regulatory approval for your position (which may change from time to
time). If you do not pass any exams or courses associated with regulatory
approval within three attempts the Company reserves the right to terminate your
employment. If regulatory approval is withdrawn, the Company reserves the right
to terminate your employment immediately without notice or payment in lieu of
notice. Please note that for US regulatory purposes, fingerprints will be
required.

 

b)             You agree to notify the Company if you develop serious financial
problems, including debts incurred on a Company credit card, that may be
prejudicial to the interests of the Company and its reputation. In this event,
the Company reserves the right to take appropriate action.

 

c)              You agree to notify the Company immediately of any changes to
your original answers to the Personal Information Form, which relate to the
Financial Services and Markets Act 2000.

 

d)             You warrant that you have lawful authority to work in the UK. 
Your continued employment is conditional upon your maintaining such authority
and providing to the Company at its request satisfactory evidence of your
entitlement to work in the UK.

 

19.       Intellectual Property

 

a)              Subject to the Patents Act 1977, all intellectual property
created or developed by you during the course of your employment under this
Contract (whether alone or in conjunction with any third party) (‘‘Intellectual
Property’’) shall belong to and be the absolute property of the Company. You
consent to waive any moral rights relating to any existing or future works
created by you during the course of your employment under this Contract.

 

b)             You undertake to disclose to the Company full written details of
all and any Intellectual Property immediately following the creation or
development of the same. You agree not to disclose any Intellectual Property to
any other person, firm or organisation without the prior written consent of the
Company.

 

--------------------------------------------------------------------------------


 

c)              You shall both during the course of your employment under this
Contract and afterwards at the request and expense of the Company supply to the
Company all such information, data, drawings, and assistance as may be required
by the Company to enable it to exploit the Intellectual Property in such manner
as it shall see fit and execute all such documents and do all such acts as the
Company considers necessary or desirable to register any designs or patents or
to obtain other protection for the Intellectual Property in the Company’s sole
name in any part of the world and to vest all right, title and interest in and
to the Intellectual Property in the Company absolutely.

 

d)             You shall at the request and expense of the Company execute a
deed irrevocably appointing the Company to be your attorney in your name and on
your behalf to execute, sign and do all such instruments and things and
generally to use your name for the purpose of giving to the Company or its
nominee the full benefit of the provisions of this clause.

 

e)              If any Intellectual Property is not as a result of the Patents
Act 1977 the property of the Company, the Company shall subject to the Patents
Act 1977 have the right to acquire for itself or its nominee your rights in the
same within 12 months after disclosure to the Company of the relevant
Intellectual Property on fair and reasonable terms to be agreed or settled by a
single arbitrator appointed by the Company.

 

f)                You shall notify the Company immediately if you become aware
of any unauthorised use or disclosure of the Intellectual Property or any other
intellectual property belonging to the Company.

 

20.       Disciplinary and Appeals Procedure

 

a)              The Company’s Disciplinary and Appeals Procedure applicable to
your employment is set out in the Citi Employee Handbook. This procedure is not
contractual, except to the extent required by statute.

 

b)             The Company reserves the right to suspend you on full pay pending
the outcome of any disciplinary action. In exceptional circumstances suspension
may be without pay.

 

21.       Grievance Procedure

 

If you have a grievance relating to your employment there is a formal process
through which problems can be raised and resolved quickly. This process is
called the Grievance Procedure and is described in detail in the Citi Employee
Handbook. This procedure is not contractual, except to the extent required by
statute.

 

22.       Data Protection

 

By signing this Contract, you agree that the Company, any Associated Company
and/or third parties may in connection with your employment under this Contract
(during and after its termination), hold, use and otherwise process, firstly,
personal data relating to you and, secondly, sensitive personal data (as this
term is used in the Data Protection Act 1998) relating to you as set out in
paragraphs a) to e) below.

 

The approach that the Company takes to data protection is as set out in the
European Human Resources Data Protection Policy in the Citi Employee Handbook.
This policy is not contractual and may be varied from time to time.

 

The Company and/or any Associated Company is permitted under the Data Protection
Act 1998 to process personal data where that data is necessary for the
performance of this Contract, for compliance with its legal and compliance
obligations and for the purpose

 

--------------------------------------------------------------------------------


 

of its business and other legitimate interests. In relation to sensitive
personal data, the Company and/or any Associated Company may process such data
where necessary to exercise or perform any legal right or obligation or to
protect your vital interests (life and death). The processing carried out by the
Company and/or any Associated Company may include, but will not be limited to:

 

a)              the storage of such data in any medium including paper form
and/or electronically;

 

b)             the processing of your personal data and sensitive personal data
by third parties for the purpose of providing benefits to you;

 

c)              the disclosure or transfer of your personal data and/or your
sensitive personal data outside the European Union to Citi companies and benefit
providers;

 

d)             the disclosure or transfer of your personal data and/or your
sensitive personal data to other employees of the Company, other Associated
Companies, any other persons or entities as may be reasonably necessary, or as
otherwise required or permitted by law;

 

e)              the processing of personal data and sensitive personal data
including details of your physical and mental health, gender, race and ethnic
origin, religious and other beliefs (and any other data relevant for the purpose
of monitoring or furthering the Company’s equal opportunity policy).

 

Citi may also facilitate your participation in non work-related schemes such as
the Citi Volunteer Program or other similar programs. The provision of such
programs to employees means that your personal data and other information
related to your participation in such programs may from time to time be
transferred to and processed by Citi affiliates and third parties involved in
the administration and operation of such schemes, which may be located outside
of the EU.

 

23.                              Collective Agreements

 

There are no collective agreements affecting your terms and conditions of
employment.

 

24.                              Variation of Terms and Conditions

 

The Company will keep the arrangements set out in this letter under periodic
review and reserves the right to amend your terms and conditions of employment
from time to time after discussion with you. You will be notified in writing of
any changes.

 

25.                              Miscellaneous

 

All clauses capable of surviving termination of this Contract shall continue to
apply after this Contract is terminated, for whatever reason.

 

25.1                     Notwithstanding anything in this Contract to the
contrary, to the extent that any payment or award granted under this Contract or
under any Company or Associated Company compensation plan or program (a “Citi
Plan”) is or becomes subject to Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended, and any regulations, determinations or
interpretations that may from time to time be promulgated thereunder (“EESA”),
then any such payment or award of any kind must comply with EESA, and that this
Contract and any Citi Plan in which you participate shall be interpreted or
reformed to so comply.  If the making of any payment or award

 

--------------------------------------------------------------------------------


 

pursuant to this letter or any Citi Plan would violate EESA, or if the making of
such payment or award may in the judgment of the Company or any Associated
Company limit or adversely impact the ability of the Company or any Associated
Company to participate in, or the terms of the Company’s or any Associated
Company’s participation in, the Troubled Asset Relief Program, the Capital
Purchase Program, or to qualify for any other relief under EESA, you shall be
deemed to have waived your right to such payment or award.  Any incentive award
described in this Contract may be subject to forfeiture or repayment if the
award is based on performance metrics that are materially inaccurate.  Further,
the terms of this Contract are subject to any applicable conditions,
limitations, or restrictions that may be imposed by any governmental or
regulatory authority.

 

26.                              Definitions

 

For the purposes of this Contract “Associated Company” means a company which is
from time to time a subsidiary or a holding company (as those expressions are
defined by Section 1159 of the Companies Act 2006 as amended) of the Company or
a subsidiary (other than the Company) of a holding company of the Company.

 

27.                              Jurisdiction and Applicable Law

 

This Contract and the documents it refers to in respect of your employment with
the Company and any non-contractual obligations arising in relation to it should
be governed by and construed in all respects in accordance with English law and
the parties hereby agree to submit to the exclusive jurisdiction of the English
courts.

 

 

SIGNED:

/s/ John Harker

 

 

John Harker

 

 

Head of EMEA HR, MD

 

 

IN (LOCATION)   London

 

DATED: March 31, 2010

For and on behalf of Citigroup Global Markets Ltd (the “Company”)

 

--------------------------------------------------------------------------------


 

Appendix A

 

I acknowledge receipt of my Contract of Employment and confirm that I have read
and understood the terms of my Contract of Employment. I accept employment as
Regional Co-Chief Executive Officer on the terms outlined in this Contract.
Additionally I have received the following documents and accept employment on
the terms and conditions outlined in them:-

 

1.

Contract of Employment

 

 

2.

Citi Employee Handbook

 

 

NAME:

Alberto Verme

 

 

 

 

SIGNED:

/s/ Alberto Verme

 

 

Alberto Verme

 

 

 

 

IN (LOCATION) London

 

 

DATED:

March 31, 2010

 

--------------------------------------------------------------------------------
